Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive.  Applicant argues that 103 rejection is improper because Arcelaschi’s valve cannot be combined with Poirier’s torque sensing system.  Utilizing Poirier’s torque sensing system in a different application, such as Arcelaschi’s invention would be obvious to a person having ordinary skill in the art at the time filing.  As pointed out be the Applicant Poirier’s invention is a torque sensing system used to determine the torque on a rotating assembly.  Arcelaschi’s invention has a rotating assembly with no means to determine an issue with the rotating assembly.  Therefore, it is advantageous to use Arcelaschi’s rotating assembly as another application in which Arcelaschi’s invention can be used.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–4 are rejected under 35 U.S.C. 103 as being unpatentable over Poirier et al. (USPN 7845243 B2) in view of Arcelaschi et al. (US PGPub 20180051824 A1).
Regarding Claim 1, Poirier discloses a first magnet (22, Col. 2, Lines 51–58, describe sections 22 and 26 being magnetically polarized) and a second magnet (26) mounted on the valve stem (12); a first Hall-effect sensor (66/68) aligned with the first magnet (22); a second hall-effect sensor (110/112) aligned with the second magnet (26), but does not disclose a ball valve for use in industrial plants, the valve comprising: a valve body; a valve stem extending from the valve body through a valve gland, a valve-actuator interface flange, and an actuator flange; a first hall-effect sensor aligned with the first magnet and mounted in the actuator flange; and an electronic control system in communication with the first hall-effect sensor and the second hall-effect sensor, the electronic control system configured to estimate torque exerted on the valve stem.  

    PNG
    media_image1.png
    558
    746
    media_image1.png
    Greyscale

Figure 1 - Arcelaschi Annotated Fig. 1
Arcelaschi teaches a ball valve (10) , the valve comprising: a valve body (36); a valve stem (46) extending from the valve body through a valve gland (42), a valve-actuator interface flange (Arcelaschi Annotated Fig. 1), and an actuator flange (44). 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify the sensor of Poirier with a ball valve as disclosed by Arcelaschi for the purpose of monitoring the performance of the valve, so that valve malfunctions can be detected, in the manner desired by Poirier.
Per the Poirier–Arcelaschi combination, Poirier’s magnets are located on the stem (Poirier, Fig. 1).  Therefore, Poirier’s magnets (22/26) are located on Arcelaschi’s valve stem 46.  Poirier’s Hall effect sensors (66/68/110/112) are located on a stationary portion of the invention to read the magnets.  Therefore, the Hall Effect sensors are located on Arcelaschi’s to accomplish this same purpose.  In locating the sensing system, the Hall Effect sensors and magnets are located along the stem to determine the torque.  Because of this Poirier’s Hall Effect Sensors shall be located on Arcelaschi’s valve-actuator interface flange (Arcelaschi Annotated Fig. 1) and the actuator flange (44).  As a result, Poirier’s magnets are located on Arcelaschi’s valve stem (46) complimentary to Poirier’s Hall Effect sensors.
The Poirier–Arcelaschi combination teaches a first hall-effect sensor aligned with the first magnet and mounted in the actuator flange (Arcelaschi Annotated Fig. 1); and an electronic control system (Poirier, 54) in communication with the first hall-effect sensor and the second hall-effect sensor (Poirier, Fig. 1); the electronic control system configured to estimate torque exerted on the valve stem.  
The recitation “for use in industrial plants” is seen as intended use of the ball valve.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. (MPEP §2114.II).
Regarding Claim 2, the Poirier–Arcelaschi combination teaches the second hall-effect sensor is mounted in the actuator flange.  Arcelaschi Annotated Fig. 1.
Regarding Claim 3, the Poirier–Arcelaschi combination teaches the second hall-effect sensor is mounted in the valve-actuator interface flange.  Arcelaschi Annotated Fig. 1.
Regarding Claim 4, the Poirier–Arcelaschi combination teaches the electronic control system is configured to estimate torque exerted on the valve stem by comparing displacement of the valve stem at the first hall-effect sensor and displacement of the valve stem at the second hall- effect sensor.  Poirier Col. 4, Lines 54–67 through Col. 5, Lines 1–21.
Claims 5–6 are rejected under 35 U.S.C. 103 as being unpatentable over Poirier et al. (USPN 7845243 B2) in view of Arcelaschi et al. (US PGPub 20180051824 A1), in further view of Pattok et al. (USPN 7021160 B2).
Regarding Claim 5, the Poirier–Arcelaschi combination teaches a single ring magnet associated with multiple Hall Effect sensors, but does not teach the second magnet is one of a plurality of second magnets aligned around a circumference of the valve stem and the second hall- effect sensor is one of a plurality of second hall-effect sensors aligned with the second magnets.  
Pattok teaches a ring magnets and multiple magnets as being known substitutes for each other.  Col. 7, Lines 37–55.
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the time of filing.  MPEP §2143(III)(B).
The Poirier–Arcelaschi–Pattok combination results in Poirier’s ring magnets (22/26) being replaced by Pattok’s multiple magnets (34), similar to those illustrated in figure 3A.
The Poirier–Arcelaschi–Pattok combination teaches the second magnet is one of a plurality of second magnets (Pattok, 34) aligned around a circumference of the valve stem and the second Hall-Effect sensor is one of a plurality of second hall-effect sensors (Poirier, 110/112) aligned with the second magnets.  
Regarding Claim 6, the Poirier–Arcelaschi–Pattok combination teaches the electronic control system is configured to determine valve position based on a combination of signals from the plurality of second hall-effect sensors.  Poirier, Col. 4, Lines 18–34, where the position of the shaft correlates to the position of the valve.
Claims 13 and 18–19 are rejected under 35 U.S.C. 103 as being unpatentable over Poirier et al. (USPN 7845243 B2) in view of Arcelaschi et al. (US PGPub 20180051824 A1), in further view of Markham et al. (US PGPub US 20080099404 A1).
Regarding Claim(s) 13, the structural limitation of the apparatus described in the claim is recited in claim 1, with the exception of an electronic rotameter; and 40Attorney Docket No.: 38136-1041001 / SA71235a solenoid valve operable to control fluid flow between the electronic rotameter and a cavity open to the valve stem.
Markham teaches an electronic rotameter (129); and 40Attorney Docket No.: 38136-1041001 / SA71235a solenoid valve (133) operable to control fluid flow between the electronic rotameter and a cavity open to the valve stem (Para. 48) in order to monitor the flow rate.
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify the sensor of Poirier with a rotameter as disclosed by Markham for the purpose of monitoring flow rate, so that valve malfunctions can be detected, in the manner desired by Poirier.
Regarding Claim 18, the Poirier–Arcelaschi combination teaches the second hall-effect sensor is mounted in the actuator flange.  Arcelaschi Annotated Fig. 1.
Regarding Claim 19, the Poirier–Arcelaschi combination teaches the electronic control system is configured to estimate torque exerted on the valve stem by comparing displacement of the valve stem at the first hall-effect sensor and displacement of the valve stem at the second hall- effect sensor.  Poirier Col. 4, Lines 54–67 through Col. 5, Lines 1–21.
Claims 20–21 are rejected under 35 U.S.C. 103 as being unpatentable over Poirier et al. (USPN 7845243 B2) in view of Arcelaschi et al. (US PGPub 20190146043 A1), in further view of Markham (US PGPub US 20080099404 A1), in further view of Pattok et al. (USPN 7021160 B2).
Regarding Claim 20, the Poirier–Arcelaschi combination teaches a single ring magnet associated with multiple Hall Effect sensors, but does not teach the second magnet is one of a plurality of second magnets aligned around a circumference of the valve stem and the second hall- effect sensor is one of a plurality of second hall-effect sensors aligned with the second magnets.  
Pattok teaches a ring magnets and multiple magnets as being known substitutes for each other.  Col. 7, Lines 37–55.
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the time of filing.  MPEP §2143(III)(B).
The Poirier–Arcelaschi–Pattok combination results in Poirier’s ring magnets (22/26) being replaced by Pattok’s multiple magnets (34), similar to those illustrated in figure 3A.
The Poirier–Arcelaschi–Pattok combination teaches the second magnet is one of a plurality of second magnets (Pattok, 34) aligned around a circumference of the valve stem and the second Hall-Effect sensor is one of a plurality of second hall-effect sensors (Poirier, 110/112) aligned with the second magnets. 
Regarding Claim 21, the Poirier–Arcelaschi–Pattok combination teaches the electronic control system is configured to determine valve position based on a combination of signals from the plurality of second hall-effect sensors.  Poirier, Col. 4, Lines 18–34, where the position of the shaft correlates to the position of the valve.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753